Citation Nr: 1715999	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-20 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine disability to include degenerative joint disease.

2. Entitlement to service connection for paresthesias of the left upper extremity.

3. Entitlement to service connection for paresthesias of the right upper extremity.

4. Entitlement to a rating in excess of 20 percent for lumbar spine degenerative joint disease.

5. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to January 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions dated in March and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The March 2010 decision granted service connection for PTSD and assigned a 30 percent rating from June 18, 2007.  The August 2010 decision denied service connection for a cervical spine disability and paresthesias of the right and left upper extremities.  Service connection for right lower extremity neuropathy was granted and a 20 percent rating was assigned.  Service connection was granted for erectile dysfunction, rated as noncompensable, and a 20 percent rating was assigned to the degenerative joint disease of the lumbar spine.  The Veteran perfected an appeal.

In a December 2014 order, the Board remanded claims for entitlement to a higher initial rating for PTSD, to a total disability rating based upon individual unemployability (TDIU), and to Dependents' Education Assistance under Chapter 35, Title 38 for additional development, to include referral of the TDIU claim for extraschedular consideration.  In March 2016, the RO granted a TDIU on an extraschedular basis from March 2, 2011, the date the Veteran last worked full time.  The RO also granted education benefits.  Therefore, these issues have been granted in full and are no longer before the Board.  The RO completed the development ordered for the PTSD claim and the claim has returned to the Board for adjudication.

In the same December 2014 order, the Board granted a separate evaluation for left lower extremity radiculopathy and denied a rating in excess of 20 percent for radiculopathy of the right lower extremity.  The Veteran did not appeal these issues.

Pertinent to the current claims before the Board, in December 2014 the Board also denied entitlement to service connection for a cervical spine disability and paresthesias of the right and left upper extremities.  The Board also denied entitlement to a rating in excess of 20 percent for lumbar spine degenerative joint disease.  The Veteran appealed these claims to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2016 Memorandum Decision, the Court vacated and remanded these claims to the Board for readjudication consistent with the Court Order.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a cervical spine disability and paresthesias of the bilateral upper extremities as well as entitlement to an increased rating for the lumbar spine degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The frequency, severity and duration of the Veteran's PTSD symptoms have caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood but have not caused total occupational and social impairment.





CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Here, the Veteran's claim of entitlement to an increased evaluation for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

All necessary development has been accomplished.  Per the Board's December 2014 remand directives, a VA examination for PTSD was conducted in November 2015.  Therefore, the directives in the December 2014 remand order have been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  Further, the RO has obtained service treatment records, VA treatment records, documents from Social Security Administration (SSA), and identified private treatment records.  The Veteran submitted statements, witness statements, and a civilian police report.

The Veteran was afforded VA medical examinations in July 2009, July 2012, and November 2015.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Each examiner indicated review of the claims file, examined the Veteran, and provided reports describing the Veteran's symptoms.  Therefore, the examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In this case, the Veteran seeks an initial rating in excess of 30 percent for his service-connected PTSD, which has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, using the General Rating Formula for Mental Disorders.  Prior to August 4, 2014, the nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  The Board observes that 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via an interim final rule, made immediately effective August 4, 2014, in part to substitute references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) for the DSM-IV.  The Secretary directed that the changes be applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims (Court), or the United States Court of Appeals for the Federal Circuit.  79 Fed. Reg. 45, 093, 45,094-096 (Aug. 4, 2014); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the Veteran's claim was initially certified to the Board in November 2012, only the version of 38 C.F.R. § 4.130 effective prior to August 4, 2014 applies and any evaluation of the Veteran's PTSD must consider the criteria established in the DSM-IV.

Diagnostic Code 9411 is governed by the General Rating Formula for Mental Disorders, which provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Diagnoses under the DSM-IV many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The evidence includes a May 2007 psychological evaluation report from a private provider, W.J.A., PSY. D.  During the evaluation, the Veteran reported having a good relationship with his mother and a conflictual relationship with his father.  He had a good relationship with his sister, but not with his brother.  He had only one friend.  He was married to his first wife for 11 years and had two children with her.  He married again in 1995 but they were estranged.  He has had multiple jobs since service.  He typically drank two to three beers a day and a six-pack per day on the weekends.  He said he became mean when drinking whiskey and had been involved in numerous bar fights.  He indicated that during service, his first wife was raped and he still had the desire to kill the perpetrator.  He had nightmares related to the incident and said his social relationships suffered afterwards.  He tried to avoid anything that might trigger memories of his former wife's rape.  Also noted was anhedonia related to social activities, a sense of foreshortened future, sleep disturbance, intermittent problems with anger and irritability, concentration problems, hypervigilance, exaggerated startle response, feelings of worthlessness and guilt, and thoughts of death.  The Veteran described periods of psychomotor agitation and the provider observed psychomotor retardation during the interview.  The examiner also observed fatigue.  The Veteran denied active suicidal ideation.  The examiner noted that the Veteran's impulse control, evidenced by his intermittent problems with anger and irritability, fell below normal.  His mood was nervous and his affect was labile, ranging from blunted to intense but appropriate for the topic of discussion.  He was oriented to all three spheres but his attention, concentration, and immediate memory skills were below normal limits.  Judgment and insight fell below the average range.  The evaluator stated that the Veteran may have exaggerated some complaints and problems.  The examiner assigned a GAF score of 40 and stated that the score was based on the Veteran's difficulties in social and family relationships, judgment, thinking and mood.  The examiner noted the Veteran described a history of social isolation and estrangement from family members as well as his below average judgment, demonstrated by his reported history of intermittent outbursts of anger and irritability.  The Veteran's thought processes were consistent with problems in the domains of attention, concentration, and immediate memory.  Finally, the examiner stated that the Veteran described having suffered from depressive symptoms for years in addition to the anxiety noted in his PTSD symptomatology.

In a June 2008 report, W.J.A. indicated that the Veteran was having marked difficulty with sleep.  A GAF score of 40 was indicated.  In September 2008, the Veteran reported that his wife's father recently died.  He noted marked difficulty in his marital relationship and considerable difficulty with anger.  He described feelings of rage associated with thefts within the family and also noted he had road rage.  He went to extensive effort to avoid confrontation due to his fear of acting out.  Concentration and short-term memory difficulties were indicated.  In an October 2008 report, W.J.A. documented the Veteran's report of further distancing in his current marital relationship.  The Veteran practiced avoidance techniques to avoid anger-inducing stimuli.  He said he sometimes felt like choking someone.  He preferred to be alone.  He denied homicidal and suicidal ideation.  A GAF score of 40 was continued.

During his July 2009 VA examination, the Veteran reported chronic worsening depression and anxiety, with daily symptoms that varied.  He said stress at work and home was getting better.  He continued to have sleep problems related to snoring and waking up.  He had been irritable lately and had problems with anger, concentration, motivation at work, and memory.  He was having problems completing tasks and was losing things.  He described feeling hopeless but denied suicidal ideation.  His marital relationship was distant.  He had to stop playing golf and shooting for recreation due to back problems.  He no longer fished.  He enjoyed his garden.  He worked during the day and watched television at night.  The examiner observed that the Veteran appeared lethargic and fatigued.  He seemed sedated and his eyes were red.  His speech was soft, slow, and slightly slurred.  His mood was depressed and his affect was flat.  He had a short attention span and his thoughts were preoccupied with marital and work stress.  He indicated that he was distracted by his thoughts.  The Veteran's impulse control was fair.  He had impulsivity when angry with cursing but he was able to walk away.  The examiner noted slight problems with grooming and driving.  The Veteran became angry when driving but did not drive erratically.  His recent memory was mildly impaired.  The examiner assigned a GAF score of 46.

The Veteran submitted a psychological report form R.J.O., Ph.D., dated September 2009.  The Veteran reported that after service, he had great difficulty in acquiring or sustaining employment.  He worked primarily in the field of construction and estimated that he had in excess of 100 jobs throughout the years.  He had difficulty with authority figures and often got "fed up" and quit whenever mildly frustrated by others.  He indicated that he was not close to others and had no friendships or acquaintances with others.  He noted that his second marriage failed because of his emotional extremes.  He refused to engage in social outings or activities.  He described being easily irritated.  He had a low frustration tolerance and anger resulting from minor transient stress.  He also avoided family activities and had limited involvement with his grandchild due to acute symptoms of anxiety resulting in a generalized state of psychomotor agitation.  R.J.O. noted anhedonia, psychasthenia, dysphoria, emotional constriction, generalized apathy, sleep disturbance, and hyperarousal symptoms to noise and motion.  The Veteran described night terrors and acknowledged wakeful and conscious patterns of intrusive and ruminating thoughts, memories, and emotions related to his trauma.  He had fantasies of aggressive retaliation in obsessive proportions, resulting in cognitive distractibility.  He continued to manifest ease of anger with symptoms of low frustration tolerance and anger with exposure to mild transient stress.  He also continued to have conflict with authority figures within the community and, more specifically, within a vocational environment.  R.J.O. noted symptoms of acute anxiety with panic more than once a week resulting in unpredictable social-vocational adjustment; disturbance of motivation and mood; flat affect and labile mood resulting in virtual social isolation; difficulty establishing and maintaining interpersonal relationships; and escalating symptoms of depression.  R.J.O. administered testing and found no overt attempt was made to either deny or exaggerate symptoms.  He assigned a GAF score of 52.

In April 2010, the Veteran reported that his divorce was final.  He stated that due to his physical disabilities, he had been laid off from work.  He continued to describe a pattern of social isolation, as well as severe difficulties with insomnia.  Intense anger regarding the proceedings of his divorce was described.  He described having a sudden, intense desire to harm his wife and her attorney, and said an individual watched him after he left - likely as a result of his potential for harming them.  W.J.A. assigned a GAF score of 40 based on the Veteran's difficulties with social and family relationships, judgment, thinking, and mood.  Specifically, the Veteran described a history of social isolation and estrangement from family members.  His judgment, as demonstrated by his reported history of intermittent outbursts of anger and irritability, also fell below normal limits.  The provider said cognitive difficulties were apparent in his rambling and circumstantial speech.  Moreover he described having suffered from depressive symptoms for years in addition to anxiety.

During his July 2012 VA examination, the Veteran reported that his divorce was final and that he had cut off communications with his youngest son after his son stole from him.  The Veteran reported chronic sleep impairment.  The examiner did not find a diagnosis of PTSD and indicated that the test results were invalid due to probable over-reporting of symptoms.  The examiner found that the Veteran's symptoms caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  A GAF score of 65 was indicated.

A January 2015 report from W.J.A. shows the Veteran described hygiene-related difficulties including showering, shaving, laundry, and dental tasks.  He said he attempted to curb his anger towards his former wife.  He had not seen her since December 2014.  His father died in 2013.  He used breathing exercises to offset his anger but trouble with road rage was apparent.  Symptoms similar to those noted in prior reports were reiterated.  However, he also reported trouble with cognitive functioning, including difficulty with episodic memory concentration, the loss of car keys and other items, and difficulties with recalling other individuals' names.  He continued to have significant difficulties with anger outbursts and irritability.  He indicated that he had feelings of worthlessness, which he attributed to a lack of purpose.  Suicidality and homicidality were not apparent.  The Veteran said he moved a gun from his bedroom to the living room to prevent him from acting on suicidal impulse.  A GAF score of 46 was indicated.  

Finally, the Veteran had a VA examination in November 2015.  During that examination, the examiner found the Veteran had a diagnosis of other specified trauma, stressor-related disorder, and other specified depressive disorder.  The Veteran had a limited social life and preferred to be alone.  He lived alone with his dog at his mother's house.  He went to breakfast on weekends at his local VFW.  His symptoms included depressed mood; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; and disturbances of motivation and mood.  The examiner stated that objective psychological testing produced invalid results because of symptom exaggeration.  The Veteran described a history of suicidal ideation/homicidal ideation but denied any current intent.  The examiner found that the Veteran's disability caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Board has reviewed the evidence and acknowledges that some treatment records indicate that the Veteran may have been exaggerating his symptoms on objective testing.  However, the providers consistently documented the frequency, duration, and severity of the Veteran's symptoms, and based on the reports, the Board finds a 70 percent rating for PTSD is warranted.  Here, the Veteran's private provider has indicated that the frequency, severity, and duration of the Veteran's mental health symptoms have resulted in difficulties in social and family relationships, judgment, thinking and mood.  The provider documented the Veteran's impaired impulse control including anger outbursts, irritability, road rage, as well as the Veteran's struggles to control his anger by avoiding situations.  Also noted were below average judgment and problems with attention, concentration, and immediate memory.  Moreover, the provider consistently assigned GAF scores in the 40s, indicating severe symptoms.

A rating in excess of 70 percent is not warranted because the frequency, severity and duration of the Veteran's symptoms have not caused total occupational and social impairment.  The evidence has not shown that the Veteran's disability causes gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  Moreover, the symptoms reported are not of the frequency, severity, and duration to more nearly equate to the severity of the symptoms listed under the criteria for a total rating and at no time has any provider indicated that his disability causes total occupational and social impairment.

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)(a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

In this case, the Board finds the 70 percent evaluation for the Veteran's PTSD is adequate as the schedular criteria adequately encompass the Veteran's symptoms, as described in detail above.  The evidence has not shown that the Veteran's symptoms of PTSD have caused total occupational and social impairment.  Moreover, the Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun, 22 Vet. App. 11

Based on the foregoing, the Board finds that the frequency, severity and duration of the Veteran's symptoms have caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood but not total occupational and social impairment.  Therefore, a rating of 70 percent is granted.


ORDER

A 70 percent rating for PTSD is granted, subject to the regulations governing the award of monetary benefits.


REMAND

As discussed in the introduction, the Court remanded the claim for service connection for a cervical spine disorder to the Board for additional development.  In the July 2016 order, the Court found that the July 2010 VA examination report upon which the Board relied in rendering its December 2014 determination is not adequate because the opinion is based on inaccurate facts.  The Court ordered that a new opinion report or clarification of the July 2010 opinion is required.  Given the findings of the Court, a remand is required to allow for the scheduling of a VA examination to obtain an opinion report addressing the etiology of the Veteran's cervical spine disability.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

The Court also remanded the claims for service connection for paresthesias of the right and left upper extremities, finding that the claims are inextricably intertwined with the claim for service connection for a cervical spine disability.  Therefore, a final decision on these claims cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Regarding the claim for an increased rating for the lumbar spine degenerative joint disease, the Court found that the Board did not provide adequate reasons and bases for its findings given that the July 2012 examiner did not address ankylosis.  The Board observes that the July 2012 examination is the most recent VA examination of record.  Since that time, the Court has held that 38 C.F.R. § 4.59 (2016) creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 21 Vet. App. 158 (2016).  Specifically, the Court concluded that the final sentence of 38 C.F.R. § 4.59 required testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  Id.  In light of the passage of time since the July 2012 examination and since the examiner did not test for pain on both active and passive motion of the thoracolumbar spine, the Board finds that a remand is necessary to afford the Veteran an adequate VA examination to determine the current severity of his disability.


Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file updated VA treatment records, if any, as well as any identified private treatment records.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his cervical spine disability.  The examiner must be provided access to the electronic claims file and a copy of this remand and he or she must indicate review of these items in the examination report.

For each identified disability of the cervical spine, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability is related to service.

If the answer to the foregoing is negative, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability is due to his service-connected lumbar spine degenerative joint disease.

If the answer to the foregoing is negative, the examiner must opine whether it is at least as likely as not that the Veteran's cervical spine disability has been aggravated (permanently worsened) by his service-connected lumbar spine degenerative joint disease.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

By "aggravation" the Board means a permanent increase in the severity of the underlying disability beyond its normal progression.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.  In the rationale, the examiner must address lay statements, including statements made during service to medical personnel.

3. Schedule the Veteran for a VA examination to determine the severity, manifestations, and effects of his service-connected lumbar spine degenerative joint disease.  The examiner must be provided access to the electronic claims file and a copy of this remand and he or she must indicate review of these items in the examination report.

All necessary testing must be conducted.  The examiner must specifically test the Veteran's range of motion for pain on both active and passive motion, and if applicable, in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's spine disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

The examiner must specifically state whether the Veteran has had since May 2010 (a) favorable ankylosis of the entire thoracolumbar spine, (b) unfavorable ankylosis of the entire thoracolumbar spine, or (c) unfavorable ankylosis of the entire spine.  The examiner should discuss the notation in the July 2010 VA examination report which indicates that the Veteran had ankylosis of part of the thoracolumbar spine with neurologic symptoms due to nerve root stretching and indicate whether this constitutes any of the above in the context of Note (5) under the General Rating Formula for Diseases and Injuries of the Spine, which states as follows:

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.  

4. Then, readjudicate the Veteran's claims on appeal, to include determining whether referral of the claim for increased ratings for lumbar spine degenerative joint disease for extraschedular consideration is warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


